The opinion of the court was delivered, June 1st 1866, by
Agnew, J.
The charge of the learned judge in the court *438below covers the case, and we perceive no error in it. Let it be supposed, as said by Justice Rogers in Zeigler v. Fisher, 3 Barr 367, that there may be still a plea in abatement or something tantamount in case of extraordinary emergency, and by Kennedy, J., in Campbell v. Galbreath, 5 Watts 428, yet it does not follow that there must be. By the 4th section of the Act of 13th April 1807, it is enacted that “ the plea in ejectment shall be '•Not Guilty.” It has always been held that any available defence may be taken under this plea; while, indeed, some have' thought no other plea can be pleaded in the face of the statute. Whatever may be the common-law rule in other actions, in ejectment “not guilty” is the general-issue plea; and we are of opinion coverture may be given in evidence under it.
Judgment affirmed.